Citation Nr: 1716994	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  13-06 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran had active service from July 1943 to March 1946.  He died in September 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the appellant withdrew her prior request for a Board hearing.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

The appellant's income beginning from October 2011, the month following the Veteran's death, exceeded the maximum annual pension rate for a surviving spouse with no dependents, even after deducting all allowable medical expenses.  


CONCLUSION OF LAW

The criteria for award of nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.29, 3.102, 3.271, 3.272 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant in this case is seeking entitlement to nonservice-connected VA death pension benefits.  According to the RO, this claim was denied because the appellant's income exceeded the maximum annual pension rates as sufficient wartime service for death pension had been shown.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) .

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 

Unreimbursed medical expenses will be excluded from surviving spouse's income when all of the following requirements are met:  (i) They were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2).  

B.  MAPR

The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21  

Beginning December 1, 2010, the MAPR for a surviving spouse with no dependents was $7,933.00.  See Survivors Pension Rate Tables-Effective 12/1/10, http://www.benefits.va.gov/PENSION/rates_survivor_pen09.asp.  The monthly rate during this time period was $661.00 ($7,933.00 ÷ 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29 (b)).  To be deducted, medical expenses must exceed 5% of MAPR, which was $397.00 per year ($33.00 per month).

Beginning December 1, 2011, the MAPR for a surviving spouse with no dependents was $8,219.00.  See Survivors Pension Rate Tables-Effective 12/1/10, http://www.benefits.va.gov/PENSION/rates_survivor_pen11.asp.  The monthly rate during this time period was $768.00 ($8,219.00 ÷ 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29 (b)).  To be deducted, medical expenses must exceed 5% of MAPR, which was $ 410.00 ($34.00 per month).

Beginning December 1, 2012, the MAPR for a surviving spouse with no dependents was $8,359.00.  See Survivors Pension Rate Tables-Effective 12/1/12, http://www.benefits.va.gov/PENSION/rates_survivor_pen12.asp.  The monthly rate during this time period was $696.00 ($8,359.00 ÷ 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29 (b)).  To be deducted, medical expenses must exceed 5% of MAPR, which was $ 417.00 per year ($34.00 per month).

C.  Analysis

In this case, the appeal is denied as the appellant's income was greater than the MAPR amount.  

Beginning in October 2011, the month following the Veteran's death in September 2011, the appellant's monthly income was $841.50 in Social Security Administration (SSA) benefits and $377.00 in pension retirement benefits from prior employment.  (See 10/11/2011 VA FORM 21-534; 6/1/2012 SSA Inquiry).  According to the RO, she also received a one-time death benefit from SSA in the amount of $255.00.  She was not in a nursing home and did not report any medical expenses other than Medicare.  According to an RO inquiry, her Medicare deductions were $193.00 per month.  

Thus, her total income for October 2011 was $1,473.00.  For the subsequent months, her total income was $1,218.00 per month.  Her medical expenses in excess of 5% of the MAPR were $160.00.  Thus, her income for VA purposes was $1,058.00.  This exceeded the monthly MAPR by $397.00.  

Beginning from December 2011, her SSA benefits rose to $872.00 per month, and she continued to receive $ 377.00 in pension retirement benefits from prior employment.  (See 8/9/12 VA FORM 21-534; 6/1/2012 SSA Inquiry).  She was not in a nursing home and did not report any medical expenses other than Medicare.  Again, according to the RO, her Medicare deductions were $193.00 per month.  

Thus, her total income beginning in December 2011 was $1,249.00.  Her medical expenses in excess of 5% of the MAPR were $160.00.  Thus, her income for VA purposes was $1,089.00.  This exceeded the monthly MAPR by $321.00.  

She did not submit any information concerning changes in income or medical expenses after that date.  She was asked to do so in the June 2012 decisional notice letter and again in a September 2012 letter.  Because she did not submit updated information, the Board assumes that there was not a material change in income or expenses thereafter.  

She wrote in June 2012 that she should qualify for a pension because her expenses had remained the same, but her income had decreased, since her husband's death.  While this may be true, the income and deduction amounts are set in law and regulation, and the available information confirms that her income for pension purposes exceeded the MAPR during the time period in question even after deducting allowable medical expenses.  

In sum, the appellant's income has exceeded the amounts that would allow for the award of nonservice-connected death pension benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, nonservice-connected death pension benefits are not warranted.



ORDER

Nonservice-connected death pension benefits are denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


